VAUGHN, Judge.
No assignments of error are brought forward in connection with cases 73CR3034 and 73CR3033. We have examined the record in these cases and find no prejudicial error.
All of the assignments of error as to 73CR3039, the case involving the assault on Currie, relate to the fact that, under instructions of the Court, the jury was allowed to consider verdicts of assault with a deadly weapon with intent to kill resulting in serious injury, the felony punishable under G.S. 14-32(a), and assault with a deadly weapon inflicting serious injury, the felony punishable under G.S. 14-32 (b), when, in fact, he was indicted for assault with a firearm with intent to kill, the felony punishable under G.S. 14-32 (c).
Defendant’s exception is well-taken. The indictment for assault with a firearm with intent to kill (G.S. 14-32 (c)) would not support a verdict of guilty of assault with a deadly weapon with intent to kill inflicting serious injury (G.S. 14-32(a)) and does not support the verdict of guilty of assault with a deadly weapon inflicting serious injury (G.S. 14-32 (b)).
It is apparent from reading the charge that the judge was under the mistaken impression that defendant was charged with identical offenses under G.S. 14-32 (a) on Rawlings and Currie. As to Currie, however, defendant was only charged with assault with a firearm with intent to kill. (G.S. 14-32 (c)).
In 73CR3034 — No error.
In 73CR3033 — No error.
In 73CR3039 — New trial.
Judges Britt and Parker concur.